Citation Nr: 1708294	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  07-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disability (claimed as chronic obstructive pulmonary disease (COPD), asthma, and bronchitis), including as secondary to herbicide exposure, and asbestos exposure.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO). Previously before the Board, were rating decision dated September 2006, July 2009, September 2010, and January 2012, which were merged into one appeal.  In the above decisions, the Veteran has claimed and the RO has adjudicated 40 separate issues, all of which except for the issue of entitlement to service connection for a respiratory disorder, have been decided and are no longer before the Board.  

In August 2015, the Board remanded the Veteran's claim for service connection for further development.  A SSOC was issued in August 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1. The Veteran had asthma and bronchitis prior to entering service, and the evidence does not show that either condition permanently increased in severity beyond natural progression during his active service.

2. The preponderance of the evidence is against finding that the Veteran's COPD is related to service, to include as due to exposure to Agent Orange, and asbestos.  


CONCLUSION OF LAW

Service connection for a respiratory disability (claimed as chronic obstructive pulmonary disease (COPD), asthma, and bronchitis), including as secondary to herbicide exposure, and asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  In particular the April 2009, May 2009 and June 2009, letters explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

VA has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.  The Board has also obtained VA treatment records and VA examination reports and opinions from August 2010, and July 2016 which are sufficient to adjudicate the claim, as set out below.  

In August 2015, the Board remanded the Veteran's claim.  The remand directed that treatment records from the Arizona Department of Corrections from January 2013 to present be obtained, and that a medical opinion be obtained addressing the Veteran's respiratory disability, and if necessary to afford him an examination.  Arizona Department of Corrections records from February 2013 through March 2016 were obtained, and an opinion was rendered July 2016.  A SSOC was issued August 2016.  Accordingly, the requirements of the August 2015 remand were accomplished.  

The Veteran has not identified any pertinent evidence that remains outstanding. As such, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement). See, Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Facts and Analysis

In March 2009, the Veteran filed a claim for service connection for COPD, bronchitis, and asthma, claiming he was exposed to asbestos while on a ship during service.   He also asserted it is due to exposure to Agent Orange.  

The Veteran has asserted that he was exposed to asbestos when, as a radioman, he pulled all the cable that wired the U.S.S. Mahan's transmitter from one end of the ship to the other.  In a December 2010 lay submission he stated "All of these cables were covered with the sprayed on insulation and soundproofing (as was the ceiling) that contained asbestos."  He was not provided with nose or mouth protection and stated, "I inhaled this stuff 8 hours per day, 7 days a week for months."  

A respiratory disability was not noted on the February 1969 entrance medical examination.  However, in his contemporaneous report of medical history, the Veteran reported a history of asthma but the physician elaborated that he had not had it since age 12, about 8 years earlier.  While this alone is not sufficient to establish a pre-existing condition, as set out below, the medical evidence establishes that the Veteran had asthma and bronchitis prior to service.  

In an April 1969 report of medical history, the Veteran reported a history of asthma but "none since childhood," which the physician elaborated was since age 12, that there was prior treatment for minor respiratory infections with no sequelae or complications and "no asthma or hay fever for years.  Not considered disabling."  That same month, the Veteran was diagnosed to have an upper respiratory infection, at which time scattered wheezes of the chest were noted.  In an August 1969 STR, a physician noted a history of chest infections and asthma.  In October 1969 the Veteran was diagnosed with an upper respiratory infection, with chest congestion.  In December 1969 he had a normal chest x-ray.

In a letter dated July 1970 included in the STRs, a private physician who evidently treated the Veteran prior to service, stated that the Veteran suffered from asthma as a child to the age of 13 and the "severe illness and colds frequently led to severe attacks requiring intensive therapy.  He has not had any asthmatic attacks since that age, but continues to develop bronchitis, almost uniformly, after a head cold."  The Veteran has repeated this history of asthma from early childhood through early teenage-hood to medical personnel many times (see December 1975 VA treatment record, January 1990 ADC treatment record, June 1990 and December 2010 lay statements, and legal documents).  

In June 1971 he had difficulty breathing.  In August 1972 he had abnormal wheezing of both lung fields and in October 1972 a chest x-ray was ordered for bilateral mild wheezing and mild asthma.  In November 1972 the Veteran was seen for "sudden onset of difficult and labored breathing."  The physician noted that the Veteran "has history of asthma since age 4, has not had severe attack since entering military."  He was diagnosed with bronchitis and complicating asthma.  Shortly thereafter he was admitted to Balboa Naval Hospital for treatment of "acute asthma and bronchopneumonia."  He was hospitalized for two weeks for pneumonia diagnosed by x-ray.  In the hospitalization record, the Veteran reported a history of severe asthma as a child and that he "had had pneumonia, bronchitis, and asthma on several occasions in the past.  There had been no problem with asthma subsequent to age 14."

Post-service treatment records show periodic episodes of bronchitis, upper respiratory infections, and bronchial asthma.  The first mention of COPD occurs in the mid-1990s in the Arizona Department of Corrections treatment records and the Veteran has been regularly diagnosed and treated for COPD ever since.

In August 2010 the veteran was afforded a VA examination.  He reported a history of COPD, asthma and bronchitis.  He was using Ipatropium and albuterol daily with relief of symptoms.  He reported mild shortness of breath with exertion.  He was diagnosed with chronic obstructive pulmonary disease, with normal PFT's. There was no evidence of asthma or chronic or acute bronchitis.  

Arizona Department of Corrections records from February 2013 through March 2016 were received. According to a September 2013 entry, the Veteran has a smoking history of greater than twenty years.  He was prescribed albuterol on as needed basis.   

An opinion was rendered July 2016.  The VA examiner noted the Veteran's records show he has a history of childhood asthma and allergies with episodes of asthma up to age thirteen or fourteen.  The examiner noted he had pneumonia in November 1972 and was hospitalized for two weeks prior to returning to full duty.  He had at least two episodes in service of upper respiratory infections with wheezing from which he recovered with no sequelae.  There were no further episodes of asthma in service and no further episodes of acute asthma can be found in the records.  The examiner referenced prison records, which list a history of asthma and show albuterol as being prescribed on an as needed basis, but there is no description of any flare up or wheezing in the records.  The examiner noted mild COPD had been diagnosed and is supported by chest x-ray findings from the Tucson VAMC in 2010.  The examiner noted his last pulmonary function tests from 2010 did not show evidence of asthma, but were instead interpreted as normal.   

As it pertains to the diagnosis of COPD, the examiner noted the Veteran had more than a twenty pack-year smoking history, and it was to this that the examiner attributed the disability.  The examiner also noted asbestos exposure does not cause COPD, explaining that when present, asbestosis affects the lung by creating a fibrosis like process, which is completely different from COPD.  Asbestosis creates a restriction of the lung rather than over expansion of the lung.  It also has x-ray changes that are usually very characteristic.  Thus, asbestos exposure could not be considered a cause for the Veteran to develop COPD.  

The examiner also opined that it is not at least as likely as not that the Veteran's pre-existing asthma condition or bronchitis were permanently aggravated beyond their natural progression during military service.  This was establish from the fact the Veteran has shown no continuation of an asthma problem clinically since service, and his last PFT's did not demonstrate the abnormalities expected with asthma.  

The examiner summarized that the records do not confirm or demonstrate any current asthma or bronchitis, and that the Veteran's COPD is more likely than not due to the over twenty pack-year smoking history, known overwhelmingly as the predominant cause of COPD. The examiner stated that asbestos exposure is unrelated to COPD; asbestos exposure does not cause or aggravate obstructive pulmonary disease, as it is an entirely different type of lung disease, and the Veteran demonstrated no findings of asbestosis or asbestos exposure clinically or on x-ray.  

Initially the Board notes, as found in the September 2015 decision, the Veteran was not exposed to herbicides in service, hence the Veteran is not is not eligible for presumptive service connection on the basis of herbicide agent exposure.     

The clear and unmistakable evidence demonstrates that asthma and bronchitis existed prior to service, which fact was acknowledged by the Veteran during service, and confirmed by the letter from his pre-service treating physician.  Therefore, the Board must determine whether there is clear and unmistakable evidence these conditions were not aggravated by service.  

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b). The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation. See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Clear and unmistakable evidence shows that pre-existing asthma or bronchitis was not aggravated by service.  The Veteran's records show he had a history of childhood asthma and allergies with episodes of asthma up to age thirteen or fourteen.  STRs detail upper respiratory infections from which the Veteran recovered with no sequelae.  There were no further episodes of asthma in service and no further episodes of acute asthma can be found in the records.  The prison records make no description of any flare ups or wheezing.  The medical records have shown no acceleration or aggravation of an asthma problem or bronchitis problem during or following service.  The Veteran's last pulmonary function tests from 2010 did not show evidence of asthma, but were instead interpreted as normal.  Furthermore, the August 2010 examiner found no evidence of evidence of asthma or chronic or acute bronchitis, and the July 2016 VA examiner specifically found no aggravation.  In view of this, the Board concludes there is clear an unmistakable evidence that asthma and bronchitis were not aggravated by service.  

With regard to COPD, a separate diagnosis from asthma or bronchitis, having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim that it was incurred in service.  

Here, a VA opinion on the subject was provided by an examiner who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the July 2016 opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  The examiner affirmatively found the etiology of the Veteran's COPD was the Veteran's smoking history, which is known overwhelmingly as the predominant cause of COPD. The examiner also stated that asbestos exposure is unrelated to COPD, explaining that it is an entirely different type of lung disease from one due to asbestos exposure.  Likewise, the examiner observed the Veteran demonstrated no findings of asbestosis or asbestos exposure clinically or on x-ray.  

It is also clear from the VA examination report that the examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the Veteran's COPD and an incident of his military service.  For these reasons, the Board finds that the VA examiner's opinions are dispositive of the service connection nexus question presented in this case.  

The Board notes that the Veteran has also expressed his own view that his respiratory conditions are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disability affecting the Veteran's respiratory system is etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed respiratory condition, COPD, is in any way related to his military service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). The Veteran's claim of entitlement to service connection for a respiratory disability, claimed as COPD, asthma and bronchitis, is not warranted.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a respiratory disability (claimed as chronic obstructive pulmonary disease (COPD), asthma, and bronchitis), including as secondary to herbicide exposure, and secondary to asbestos exposure, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


